Citation Nr: 1631799	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for B-cell acute lymphoblastic leukemia, to include as due to herbicide, asbestos or chemical exposure.

2.  Entitlement to disability pension benefits beyond the period August 29, 2012 to February 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for lymphoblastic leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Board has received notification that the Veteran has withdrawn his claim for entitlement to disability pension benefits beyond the period August 29, 2012 to February 1, 2014.



CONCLUSION OF LAW

The criteria for withdrawal from appeal of the issue of entitlement to disability pension benefits beyond the period August 29, 2012, to February 1, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claim for pension benefits beyond the period August 29, 2012, to February 1, 2014; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

The Veteran has been diagnosed with lymphoblastic leukemia and contends that the condition is due to exposure to herbicides, asbestos or other chemicals while serving as a supply clerk in Mannheim, Germany.  The evidence of record does not indicate that the Veteran was exposed to herbicides while in Germany, however, at his hearing the Veteran also testified that he was exposed to herbicides during his service in the Rhode Island National Guard.  As the Veteran's National Guard records have not been obtained, remand is warranted.  Furthermore, as the Veteran has contended that his leukemia may be due to asbestos exposure or to chemical solvents such as benzene, a VA examination is warranted in order to determine whether any such nexus exists.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service exposure to herbicides, asbestos or any other chemicals which he believes may have caused his leukemia.  The Veteran is also requested to provide the dates of his service in the Rhode Island National Guard. The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Based on the Veteran's response obtain his service records from his time in the Rhode Island National Guard.

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's leukemia is related to or had its onset during service.  Specifically, the examiner is requested to opine as to whether the Veteran's possible exposure to asbestos or chemical solvents including benzene could have caused the Veteran's leukemia. 

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issue.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


